Citation Nr: 0311389	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had recognized guerilla service from November 
1942 to July 1945.  He died in December 1965.  The appellant 
is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, 
Philippines (the RO) which denied reopening of a previously-
denied claim of entitlement to service connection for the 
cause of the veteran's death. 


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied 
by the Board in July 1996, which was affirmed by the 
United States Court of Appeals for Veterans Claims (the 
Court) in July 1997.  The claim was most recently denied 
in an unappealed rating decision dated in August 1996.

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
the cause of the veteran's death has not been received 
since the August 1996 rating decision.


CONCLUSIONS OF LAW

1.  The evidence received since the August 1996 denial of 
service connection for the cause of the veteran's death is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

2.  The August 1996 rating decision denying service 
connection for the cause of the veteran's death is final and 
the claim is not reopened.  38 U.S.C.A. §  7105 (West 2002); 
38 C.F.R. §§  3.104(a), 20.1103 (2002). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in essence contends that the veteran was 
treated for the tuberculosis that caused his death either in 
service or within three years of service discharge.  

As will be discussed in greater detail below, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death has been denied on several previous 
occasions, most recently by the RO in August 1996.  Implicit 
in the appellant's presentation is the contention that new 
and material evidence which is sufficient to reopen her claim 
has been submitted.

In the interest of clarity, the Board the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal and render a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA]. 

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the Court has held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
also Quartuccio, supra.       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue on 
appeal.  The appellant was informed in the January 2002 
Statement of the Case of the relevant law and regulations, 
including those regarding finality of previous decisions 
and the necessity of submitting new and material evidence, 
as well as the types of evidence that could be submitted 
by her in support of her claim.  

Crucially, a letter was sent by the Board to the 
appellant in January 2003 in which the appellant was 
specifically informed as to what evidence she needed to 
submit to substantiate a claim for service connection 
for the cause of the veteran's death.  She was informed 
that to establish entitlement to service connected 
compensation benefits, the evidence must show that the 
veteran's death was caused by a disability for which 
service connection had been established at the time of 
death or for which service connection should have been 
established.  The letter explained that VA would obtain 
government records and would make reasonable efforts to 
help her get other relevant evidence, such as private 
medical records, employment records, etc., but that she 
was responsible for providing sufficient information to 
VA to identify the custodian of any records.  Further, 
she was advised that it remained her responsibility to 
ensure that VA received the relevant nongovernmental 
records.  The appellant was given 30 days from the date 
of the letter to respond.  She responded with a written 
statement, which indicated that she had no additional 
evidence to submit.   

The Board notes that the VCAA notification letter sent to the 
veteran in July 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  According to VAOPGCPREC 1-
2003, the DAV decision does not prohibit the Board from 
issuing the notice required by 38 U.S.C.A. § 5103(a) in a 
case on appeal before the Board.  

The DAV case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
to the extent it provides a claimant "not less than 30 
days" to respond to a VCAA notification letter sent by the 
Board because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  Even though 
the January 2003 letter did request a response within 30 
days, it also expressly notified the appellant that if she 
sent additional information or evidence within one year from 
the date of the letter, and the Board determined that she was 
entitled to VA benefits, the Board might be able to pay her 
from the date it received her claim.  Thus, the Board's 
letter was in compliance with the one year provision of the 
VCAA.  The appellant has not indicated that additional 
evidence would be forthcoming within the remainder of the one 
year period, so the Board does not believe that holding this 
case in abeyance would serve any useful purpose. 


Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the appellant in 
the development of her claim is not triggered unless and 
until the claim is reopened.  See 38 U.S.C.A. § 5103A.

In any event, the appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  The appellant has not pointed to any evidence 
pertinent to the issue on appeal which exists and which 
has not been associated with the veteran's VA claims 
folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to service 
connection for the cause of the veteran's death has been 
developed in conformity with the spirit of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
issue on appeal. 

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Service connection for active tuberculosis may be presumed if 
it is manifested to a degree of 10 percent within three years 
from the date of separation from a period of qualifying 
active service lasting 90 or more days, even though there is 
no evidence of the disease during service.  38 U.S.C.A. §§ 
1101(3), 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2002).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 2002), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  Because the appellant 
filed her request to reopen in July 1999, the earlier 
version of the law remains applicable in this case.  

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  See Duran v. 
Brown, 7 Vet. App. 216 (1994).

Factual background

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the 
Board in July 1996.  The appellant appealed the Board's 
decision to the Court.  In a single judge memorandum 
decision dated July 17, 1997, the Court affirmed the 
Board's decision.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2002).

In a rating decision dated in August 1996, the RO denied 
the appellant's attempt to reopen her claim of entitlement 
to service connection for the cause of the veteran's 
death.  The RO determined that the appellant had not 
submitted new and material evidence which was sufficient 
to reopen the claim.  The appellant did not appeal that 
decision, and it is final.  See 38 C.F.R. § 20.1103 
(2002).  The Board will therefore review the evidence of 
record up to the August 1996 decision and then describe 
the evidence added to the record after that decision.  See 
Evans, supra.  

The "old" evidence

The veteran's service records, which consist of an 
affidavit and recognition of his guerrilla service, do not 
show any symptoms, treatment, or other findings of 
tuberculosis.  The veteran noted in his affidavit that he 
did not have any illness during active duty.  

According to the death certificate, the veteran died on 
December 16, 1965, at the age of 41, of tuberculosis.  There 
is no notation that an autopsy was performed.

According to a May 1991 statement from G.R., M.D., he 
treated the veteran for pulmonary tuberculosis with 
hemoptysis from January 1960 to July 1960.  

Two Joint Affidavits dated in August 1991, one from 
neighbors and friends of the veteran and one from fellow 
guerrilla soldiers, are to the effect that the veteran's 
tuberculosis began during his military service.

According to September and November 1991 statements from 
Dr. F.M.Q., he treated the veteran for pulmonary 
tuberculosis from January 1947 to January 1948, but his 
medical records are no longer available.

The appellant testified at a personal hearing at the RO in 
July 1993 that the veteran was treated for tuberculosis 
during service by several physicians, including those 
whose statements are on file (hearing transcript page 2).

The Board denied entitlement to service connection for the 
cause of the veteran's death in July 1996 because there 
was insufficient medical evidence in support of the claim.

A June 1996 statement from Vicente N. Sta. Maria, M.D., 
was received by the RO in July 1996, along with a 
statement from the appellant.  This was not part of the 
claims file at the time of the Board decision.  Dr. Sta. 
Maria stated that he treated the veteran off and on from 
1948 to 1960 for asthma and pulmonary tuberculosis.  Dr. 
Sta. Maria said that records of treatment were unavailable 
due to a fire that occurred in 1983.

Subsequently added to the claims file is a Memorandum on 
an attempt to determine the credibility of Dr. Sta. Maria.  
It was noted that Dr. Sta. Maria was a regular contributor 
of medical statements in support of VA claimants, usually 
involving medical conditions and treatment rendered many 
years earlier.  Because Dr. Sta. Maria has said that all 
of his records were destroyed by fire in 1983, it was 
concluded that statements from Dr. Sta. Maria describing 
medical histories prior to 1983 were based solely on his 
memory and were unsubstantiated by supportive medical 
documentation.  

[The Board observes in passing that Dr. Sta. Maria is well 
known to the Board and to the Court.  The Court, in 
persuasive, single-judge memorandum decisions, has 
determined on at least two occasions that Dr. Sta. Maria's 
medical opinion based on his own recollection without the 
aid of treatment records was not credible medical 
evidence.  See Cruzada v. Gober, U.S. Vet. App. No. 96-
1132, (Sept. 16, 1997) (Holdaway, J.); Alcaide v. Gober, 
U.S. Vet. App. No. 96-1259 (Ivers, J.).  In these cases, 
the Court held that Dr. Sta. Maria's purported ability to 
recall that level of information under those circumstances 
was beyond what could reasonably be expected and, 
therefore, was speculative and insufficient to serve as a 
basis for service connection.] 

The August 1996 RO decision

The appellant's July 1996 statement was considered a claim 
to reopen, which was denied by VA rating decision dated in 
August 1996 because it was concluded that the June 1996 
statement was based on memory and was unsupported by 
contemporaneous treatment records.  The appellant was 
notified of the denial later in August 1996.  She did not 
appeal.

The additional evidence

A claim to reopen for service connection for the cause of 
the veteran's death was received by VA from the appellant 
in July 1999.  

Evidence received since August 1996 consists of an August 
2000 medical certificate from Dr. V.B.R.E., a June 2001 
deposition of the appellant, a June 2001 VA field 
examination report, and statements from the appellant.  

According to Dr. E.'s August 2000 medical certificate, she 
treated the veteran periodically from 1948 to 1953 for 
pulmonary tuberculosis, malaria, and beri beri heart 
disease.  Dr. E. said that records of treatment could no 
longer be issued because all of her clinical records had 
been destroyed.  

According to a June 2001 deposition of the appellant, the 
veteran had been treated by Dr. E. and Dr. Sta. Maria 
within three years after service.  The appellant stated 
that she had failed to mention Dr. E. previously because 
she concentrated on doctors who had provided more medical 
care to the veteran, and Dr. E. did not remember the 
veteran's name because her age affected her memory and it 
had been many years since she treated him.

According to a June 2001 VA field examination report, 
Dr.E. said that she could no longer recall the veteran due 
to the lapse of time and that she issued her August 2000 
medical certificate based on the narration of facts 
provided by the appellant in order to help her claim.  

Analysis

The veteran died in December 1965 of tuberculosis.  At the 
time of his death he was not service connected for any 
disability.  As indicated above, the veteran has pursued her 
claim of entitlement to service connection for the cause of 
the veteran's death, in essence contending that the veteran 
was treated for tuberculosis within the three year statutory 
presumptive period after service.  Over the years, she has 
submitted various affidavits and statements, some from 
physicians who purportedly  treated the veteran during the 
presumptive period.  The appellant has not, however,  
proffered records pertaining to treatment of the veteran 
during that period.

The Board observes in passing that the Court, in affirming 
the Board's 1996 decision as to the appellant's claim, noted 
that statements by two physicians concerning alleged 
treatment of the after service lacked probative value because 
such were unaccompanied by x-ray evidence of tuberculosis 
during the presumptive period.  The Court cited 38 C.F.R. 
§ 3.371(a) as well as Tubianosa v. Derwinski, 3 Vet. App. 
181, 184 (1992).  [pursuant to the regulatory provisions of 
38 C.F.R. §§ 3.371 and 3.374, VA may not grant service 
connection for pulmonary tuberculosis unless a claimant 
submits VA or service physician diagnoses, or submits the 
diagnosis of a private physician submitted by clinical, X-ray 
or laboratory studies or evidence of hospital treatment]. 

The appellant has now petitioned to reopen the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death, which was most recently denied 
in an August 1996 rating decision.  The appellant continues 
to contend that treatment for the veteran's tuberculosis was 
shown either in service or within three years after service 
discharge.  

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

The appellant's claim was most recently denied in August 
1996, as it had been on past occasions, because it was 
determined that there was insufficient objective medical 
evidence of treatment of the veteran for tuberculosis either 
in service or within three years of discharge.  The veteran 
indicated in his affidavit at the end of service that he did 
not have any medical problem, and the medical statements 
received by VA prior to August 1996 involved recollections of 
treatment many years after service discharge.  None of the 
medical statements was supported by clinical records, which 
as indicated above is required by law.  

The medical evidence received by VA since August 1996 is new, 
in that this includes a medical certificate that was not 
previously of record.  However, the evidence received by VA 
since August 1996 is not relevant and probative with respect 
to the crucial matter of a nexus between the tuberculosis 
that caused the veteran's death and his military service.
  
Although Dr. E. reported in her August 2000 medical 
certificate that she treated the veteran for tuberculosis 
beginning in 1948 (within the three year presumptive period), 
no medical evidence documenting such treatment was presented.  
Moreover, a June 2001 VA field examination report reveals 
that Dr. E. did not remember the veteran and admitted issuing 
the medical certificate based on what the appellant said had 
happened in order to help with the appellant's VA claim.  
Dr. E's statement thus fails for the same reasons that 
earlier submitted statements from various physicians failed: 
it is unaccompanied by any evidence of the alleged treatment 
and is, at best, based on recollections of events decades 
earlier.  With respect to Dr. E., moreover, she later 
admitted that she had no recollection of the veteran and that 
her statement was furnished at the appellant's request and 
with information supplied by the appellant.   
 
In short, Dr. E.'s statement suffers from the same 
deficiencies as those of previous statements of other 
physicians purporting to recall treatment of the veteran for 
tuberculosis.  See the July 17, 1997 Memorandum Opinion of 
the Court, page 4. The Board additionally notes that although 
it does not necessarily conclude that Dr. E.'s statement 
concerning purported treatment of the veteran for 
tuberculosis is patently incredible, see Duran, it appears 
that she later recanted that statement.  

With respect to the appellant's own statements on file in 
support of her claim, including her June 2001 deposition, 
these are essentially reiterations of similar contentions 
raised prior to August 1996 and are therefore not new.  
Moreover, it is now well-established that a layperson without 
medical training, such as the appellant, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See 38 C.F.R. § 3.159; Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

Consequently, because there is no competent medical evidence 
that the veteran's tuberculosis is etiologically related to 
service, including on a presumptive basis, the new evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the appellant's attempt to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death is unsuccessful.  The recently 
submitted evidence not being both new and material, the claim 
of service connection for the cause of the veteran's death is 
not reopened and the benefit sought on appeal remains denied.

Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

